306 N.Y. 625 (1953)
May S. Rosen, Appellant,
v.
New York City Teachers' Retirement Board et al., Respondents.
Court of Appeals of the State of New York.
Argued October 13, 1953.
Decided November 20, 1953
Benjamin M. Zelman for appellant.
Denis M. Hurley, Corporation Counsel (Helen R. Cassidy, Seymour B. Quel, Edward J. McLaughlin and Blossom Graubard of counsel), for respondents.
Concur: LEWIS, Ch. J., CONWAY, DESMOND, DYE, FULD, FROESSEL and VAN VOORHIS, JJ.
Judgment affirmed, with costs; no opinion.